Citation Nr: 1121574	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-49 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for calluses on both feet.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to a compensable disability rating for service-connected laceration scar, left eyebrow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated July and November 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required on his part.


REMAND

In December 2009, the Veteran submitted two separate substantive appeals, via VA Form 9, wherein he perfected his appeal as to multiple issues, including service connection for bilateral hearing loss, calluses on both feet, a right knee disability, and hypertension, entitlement to an increased rating for service-connected laceration scar of the left eyebrow, and entitlement to non-service-connected pension.  

In addition to appealing those issues, the Veteran indicated that he wanted a video conference Board hearing at his local RO, which was scheduled for May 2011.  

Review of the record reveals that, in February 2010, the Veteran submitted a statement indicating that he did not file a claim for non-service-connected pension with aid and attendance, specifically noting that he has excessive income for non-service-connected pension.  The RO accepted the Veteran's statement as a withdrawal of his appeal as to the issue of entitlement to non-service-connected pension and that issue was not certified to the Board for adjudication, as reflected on the first page of this decision.  See May 2010 VA Form 8.  

In May 2011, the Veteran submitted a written statement, via VA Form 21-4138, indicating that he wished to withdraw his appeal on the issues of service connection for hearing loss, calluses on both feet, right knee disability, and hypertension and entitlement to an increased rating for service-connected laceration scar of the left eyebrow.  In that statement, the Veteran also indicated that he wished to withdraw his request for a Board hearing.  

However, the Veteran has recently submitted a written statement, via VA Form 21-4138, indicating that he would like to withdraw his request to cancel the hearing and that a Travel Board hearing be rescheduled.  The Veteran indicated that he was confused when he withdrew his previous request for a hearing and that he failed to understand exactly what he was signing.  He also indicated that he would like to continue the appeal as to the issues of service connection for hearing loss, calluses on both feet, right knee disability, and hypertension and entitlement to an increased rating for service-connected laceration scar of the left eyebrow.  See May 2011 VA Form 21-4138.  

Based on the foregoing, the Board finds the Veteran has rescinded his withdrawal of the appeal as to the issues identified above and has also identified good cause as to why a new hearing should be scheduled.  As a result, the Board finds that the Veteran's appeal continues and that he should be scheduled a Travel Board hearing, as requested.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2010), as per the Veteran's request, and as the docket permits, in the order that the request was received.   

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


